Citation Nr: 9934671	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  93-16 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability, including due to Agent Orange exposure.

2.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969 and from October 1970 to October 1973.  Service 
in Vietnam is indicated by the evidence of record.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a low back disability in March 
1993, and the veteran appealed.  

During the course of his appeal, the veteran filed claims of 
entitlement to service connection for PTSD and also for a 
number of disabilities claimed to be the result of exposure 
to Agent Orange in Vietnam.  The RO denied these claims in 
April 1995.  In June 1995, the veteran indicated that he 
disagreed with the April 1995 decision only insofar as it 
denied service connection for his low back disability and 
PTSD.  In November 1998, the RO issued a Supplemental 
Statement of the Case which referred to numerous claims 
relating to Agent Orange exposure.  However, since the 
veteran specifically indicated in June 1995 that he was not 
disagreeing with the RO's April 1995 determinations 
concerning these claims, the Board has no jurisdiction over 
those issues and will not address them further.  See 
§§ 20.200, 20.202 (1999).

In September 1998, the RO granted service connection for PTSD 
and assigned a 70 percent schedular rating.  A November 1998 
letter from the veteran constitutes a notice of disagreement 
with that determination.  The RO did not issue a Statement of 
the Case as to the issue of entitlement to an increased 
disability rating for PTSD.  The Board has jurisdiction over 
the matter, per Manlincon v. West, 12 Vet. App. 238 (1999), 
and it is the subject of a remand section of this decision.  

The veteran in his November 1998 correspondence appears to 
seek an extraschedular rating for his service-connected PTSD 
as well as a 100 percent schedular rating.  This matter has 
not been considered by the RO and is as such referred thereto 
for appropriate initial consideration.

FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  Although there is medical evidence diagnosing current low 
back disability, namely degenerative disc disease and 
arthritis no earlier than the 1980's, no medical or other 
competent evidence has been submitted indicating that it 
developed in service, was manifested to a degree of 10 
percent within a year of service discharge, or was the result 
of exposure to Agent Orange or other toxic herbicides while 
the veteran was stationed in Vietnam.


CONCLUSION OF LAW

The claim for service connection for low back disability, 
including due to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the factual background for the 
low back disability claim and pertinent law and regulations 
will be set out first, and then the claim will be analyzed.

Factual background

The veteran's service medical records show a service 
discharge examination history of chronic recurring low back 
pain in July 1969, with the physical examination of the spine 
being normal at that time.  They also show evaluation of the 
veteran after the veteran reported being struck in the low 
back the day beforehand in August 1971.  August 1971 X-rays 
of the lumbar spine were negative.  

On service discharge examination in September 1973, the 
veteran denied having recurrent back pain and clinically, his 
spine was normal.  

An undated post-service United States Air Force  record which 
is situated in the claims folder in a manner suggesting it is 
from sometime between May 1975 and December 1975 notes that 
the veteran was treated at that time for lumbar strain.  
X-rays revealed no osseous abnormalities.  The veteran was 
treated for transient back sprain in May and June 1976.  
Straight leg raising was negative and reflexes were two plus 
at the knees and ankles.  

In a May 1977 medical history report, the veteran indicated 
that he had intermittent low back pain and that he had had 
back films at the VA hospital demonstrative of no bony 
defects, and that he did not have disc pain.  He occasionally 
would take Darvon(r) with relief.  He was doing heavy lifting 
as part of his job.  

In November 1977, the veteran was treated lumbar sprain after 
he fell between an air conditioner and a loader.  X-rays of 
the lumbosacral spine in November 1977 and May 1980 were 
normal.  

A March 18, 1985 U.S. Department of Labor record states that 
the veteran reinjured an old back injury on the job on March 
13, 1985.  

A March 1985 radiographic report indicates that X-rays at 
that time revealed minor to small mature and immature 
osteophytes at the lower levels of the lumbar spine.  The 
radiographic impression was minor osteophytosis and an 
otherwise normal lumbosacral spine.

A United States Air Force medical care record with its last 
entry dated in March 1985 indicates that the veteran had had 
injuries or been treated for low back sprain or pain while on 
the job in November 1977, May 1980, May 1981, March 1985, and 
February 1987.  It states that mechanical low back pain was 
assessed in May 1981.

An April 1985 private medical record indicates that the 
veteran had been referred for evaluation of a lumbosacral 
strain.  The veteran reported having sustained an injury on 
March 13, 1985 and then staying off of work for two days, 
then reporting his injury to his supervisor.  His major 
complaint was discomfort radiating into his right leg.  He 
denied numbness or tingling but reported occasional 
electrical shock-type pain in his right leg.  He admitted to 
previous back injuries in "1981 and again in 1972." (sic)  
X-rays that day revealed some end plate spurring at L4 and L5 
and narrowing of the neural foramen at L5-S1 bilaterally.  A 
TENS unit was prescribed.  In May 1985, the veteran had 
positive straight leg raising on the right at 60 degrees and 
on the left at 75 degrees.  Extensor function was weakened on 
the left.  Knee reflexes were one plus on the right and left 
in both knees and ankles.  The assessment was probable 
subligamentous herniation which was intermittently 
symptomatic.  Later that month, it was noted that a CT scan 
which was performed that month revealed a minimal symmetric 
bulge at L4-5 without herniation.  

A November 1985 private medical record indicates that the 
veteran was treated for musculoligamentous low back 
discomfort at that time.  

A February 1987 private medical record indicates that the 
veteran returned there with a new injury since being seen in 
November 1985.  He had been working in the bomb area of an 
aircraft when he twisted and turned to remove some air ducts 
and injured his back.  On evaluation, X-rays showed some 
joint space narrowing at L5-S1.  Neuroforaminal narrowing was 
also appreciated.  The other joint spaces appeared to be 
normal.  Ankle jerks were one plus bilaterally.  It was felt 
that the veteran's problem was primarily musculoligamentous 
in nature.  

On private evaluation in August 1988, the impression was 
arthritis and lumbar disc disease.  A CT scan from July 1988 
was noted to reveal minor damage at L4-5 and L5-S1 with 
bulging disc but no major spinal stenosis.  

A February 1994 letter from a private physician describes the 
current extent of the veteran's low back disability and 
states that the veteran was totally disabled from any 
substantially gainful employment due to his incurable 
arthritis and disc disease and spinal stenosis in the lumbar 
area, which occurred as a result of an injury in 1971, while 
he was in military service.

VA electrodiagnostic studies performed in March 1994 were 
consistent with a right S1 radiculopathy.

A June 1995 VA orthopedic examination report noted that the 
veteran reported a history of injuring his back in 1971 and 
then having no additional back problems in service, but then 
working as a civilian for the air force after service, with 
numerous injuries to the back while working there.  After 
examination, the diagnosis was of a bulging disc at the L5-S1 
level, with some probable early degenerative arthritic 
changes.  Radiculopathy had been proven both electrically and 
by MRI involving the S1 nerve roots.  Overall, there was a 
bulging disc in the veteran's lower back causing him back and 
leg problems.  

Pertinent law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (1999); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

Arthritis will be rebuttably presumed to have been incurred 
in service if it is manifested to a degree of 10 percent 
within one year of discharge from a period of wartime service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307(a) 
and 3.309(a) (1999).

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era and develop specified diseases are presumed to 
have been exposed to Agent Orange or similar herbicides.  See 
McCart v. West, 12 Vet. App. 164, 168 (1999).  The 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases do not 
include arthritis or degenerative disc disease.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1998).

In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
the United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam (see 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection.  He may alternatively 
establish service connection by way of proof of actual direct 
causation, showing exposure to Agent Orange during service 
and that it caused current disabilities.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).  However, for direct service 
connection, where the dispositive issue involves a question 
of medical causation (such as whether a condition claimed is 
the result of active service in the military), then competent 
medical or other probative evidence is necessary to render 
the claim plausible or well grounded.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).


Well-grounded claims

With respect to a service connection claim, the threshold 
question is whether the veteran has presented evidence of a 
well-grounded claim.  The Court has defined a well-grounded 
claim as a claim which is plausible, that is, one which is 
meritorious on its own or capable of substantiation.  If the 
veteran has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim for service connection to be well-
grounded, there must be (1) competent medical evidence of 
current disability; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertions 
are inherently incredible or the facts asserted are beyond 
the competence of the person making the assertions.  See King 
v. Derwinski, 5 Vet. App. 19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis

In the interest of clarity, the Board will initially discuss 
the veteran's claim based on the law and regulations 
pertaining to direct service connection and presumptive 
service connection for arthritis manifested to a degree of 10 
percent within a year of service discharge.  The claim will 
then be analyzed in light of Agent Orange exposure 
regulations and then in light of Combee and the allegation 
that Agent Orange exposure caused low back disability.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The first prong of Caluza, current disability, is met, as 
there is competent medical evidence of current low back 
disability, as reflected by the recent evidence indicating 
that the veteran has arthritis and degenerative disc disease 
in his low back.  The second prong of Caluza is also met, as 
the August 1971 service medical record shows back treatment 
in service.  

For the reasons explained below, the third prong of Caluza is 
not met, however, as there is no competent medical evidence 
of record indicating that the veteran's current arthritis and 
degenerative disc disease are related to service.  

With one exception, none of the medical reports in the claims 
folder relate the veteran's current back disability to his 
military service.  However, the February 1994 private medical 
record which is mentioned above contained a conclusory 
statement that the veteran's lumbar arthritis and disc 
disease occurred as a result of an injury while the veteran 
was on active duty.  That statement, however, is no more than 
a mere unenhanced repetition of lay history supplied to the 
physician by the veteran.  As such, it can not constitute 
competent medical evidence of a nexus to service.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In LeShore, the Court 
stated:

Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional 
medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying 
the Grottveit requirement.  Such evidence cannot 
enjoy the presumption of truthfulness accorded by 
Robinette [v. Brown, 8 Vet. App. 69 (1995)] (as to 
determination of well groundedness) and Justus v. 
Principi, 3 Vet.App. 510, 513 (1992) (as to 
determination of whether evidence is "new and 
material" for purposes of reopening a claim), 
because a medical professional is not competent to 
opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens 
to be a medical professional.  See Layno v. Brown, 
6 Vet.App. 465, 469 (1994) ("in order for any 
testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").

There is no indication in the February 1994 letter that the 
author actually reviewed the veteran's service medical 
records or otherwise considered the chronology of the events 
which are demonstrated in the record before repeating the 
veteran's opinion that his current low back disability was 
related to service.  The alleged injury was not specifically 
described.  Significantly, there was no mention of the 
veteran's lengthy post-service medical history, including 
back injuries after service.  Nor did the physician discuss 
the fact that X-rays of the veteran's spine were negative for 
many years after service.

There is, in short, no indication in the February 1994 in it 
that indicate that the physician's statement was other than a 
mere unenhanced repetition of information supplied by the 
veteran.  Under LeShore, competent nexus evidence is not 
present when nothing in the precise language of the 
physician's notations suggests that the physician had 
filtered, enhanced, or added medico-evidentiary value to lay 
history through medical expertise.  

The situation here is not like the one which was present in 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998), where the 
Court noted, in regard to a remark as to etiology which was 
made by a physician, "Rather, this notation, albeit 
conclusory, reflects the medical determination of a competent 
expert, made after a full evaluation of the veteran, as to 
the conditions and events relating to the veteran's current 
condition."  The February 1994 letter does not reflect any 
kind of evaluation at all with respect to etiology.  
Therefore, prong three of Caluza is not met under direct 
service connection.

The Board also notes that competent medical evidence of a 
nexus to service, in the form of evidence showing that the 
veteran's low back arthritis was manifested to a degree of 10 
percent within a year of his discharge from active service is 
not of record.  Arthritis was first identified in 
approximately 1985, many years after service.  Therefore, 
prong three of Caluza is not met in light of 38 U.S.C.A. 
§§ 1101(3), 1110, 1112(a) and 1113 and 38 C.F.R. §§ 3.307 and 
3.309.

The veteran also in essence contends that he has low back 
arthritis and degenerative disc disease as a result of 
exposure to Agent Orange in Vietnam.

The first prong of the Caluza well grounded analysis, a 
current disability, is not met with respect to low back 
arthritis and degenerative disc disease due to claimed Agent 
Orange exposure under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), 
as such are not disabilities which are listed therein.  

Moreover, prong two of Caluza is not met.  Since low back 
arthritis and degenerative disc disease are not diseases 
which are specified in 38 C.F.R. § 3.309(e), it may not be 
presumed that the veteran was exposed to Agent Orange in 
service for the purpose of establishing service connection 
for low back arthritis and degenerative disc disease 
thereunder.  Vietnam service in and of itself is not 
sufficient to presume Agent Orange exposure under 
38 C.F.R. §§ 3.307(a) and 3.309(e).  A diagnosis of a 
disability listed at 38 C.F.R. § 3.309(e) is required for the 
presumption of Agent Orange exposure to attach, and the 
presumption only attaches with respect to disabilities listed 
at 38 C.F.R. § 3.309(e).  McCart, 12 Vet. App. at 168.

Prong three of Caluza is not met, either, since there is no 
nexus evidence relating the veteran's current back 
disabilities to Agent Orange exposure.  Since low back 
arthritis and degenerative disc disease are not listed at 
38 C.F.R. § 3.309(e), there is no presumptive service 
connection under 38 C.F.R. § 3.309(e).

Combee

Applying Combee to this case, the Board notes that there is 
no medical evidence on file linking the veteran's claimed 
Agent Orange exposure to his low back arthritis and 
degenerative disc disease.  As noted above, as a lay person, 
the veteran is not competent to provide a medical nexus 
opinion.  Espiritu; Grottveit; Caluza.

As discussed above, there is no competent medical evidence of 
record of a nexus between the currently diagnosed low back 
arthritis and degenerative disc disease and any incident of 
service origin, including the claimed Agent Orange exposure.

The veteran, being a layperson, cannot furnish competent 
medical evidence to indicate that there is a nexus between 
his low back arthritis and degenerative disc disease and his 
service.  See Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. 
App. 93.  

For the reasons and bases discussed above, the Board 
concludes that a well grounded claim has not been presented 
by the veteran.  The benefit sought on appeal is accordingly 
denied.

Additional matter

Where, as here, the Board has denied the claim as being not 
well grounded, whereas the RO purported to deny it on the 
merits, the Board must consider whether the veteran has been 
given adequate opportunity to submit evidence or argument, 
and if not, the Board must consider whether the veteran has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the Board concludes that 
there has been no prejudice to the veteran by the RO's 
decision on the merits, as the RO accorded his claim more 
consideration than was warranted under the circumstances.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Moreover, the 
veteran has been accorded ample opportunity to present 
evidence and argument on the question at issue.  The Board 
notes that in denying the veteran's claim, the RO provided 
him with information from which it could be determined what 
evidence needed to be submitted, and that the Board's 
decision does this also.

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised him of the evidence necessary to support 
a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the veteran has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In this case, VA is not on notice of 
any known and existing evidence which would render the 
veteran's claim plausible.  


ORDER

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for low back disability, 
including due to Agent Orange exposure, is denied.  


REMAND

As discussed in the Introduction, the RO initially granted 
the veteran service connection and a 70 percent schedular 
disability rating for PTSD in September 1998.  A November 
1998 letter from the veteran constitutes a notice of 
disagreement as to the decision to deny a disability rating 
in excess of 70 percent for PTSD.  The RO did not issue a 
Statement of the Case in response to the veteran's Notice of 
Disagreement.

The filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  Since the veteran has timely disagreed with the 
RO's decision, the Board has jurisdiction over this matter, 
and so the Board must remand the matter to order the RO to 
issue a Statement of the Case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO may take such development or 
review action as it deems proper with 
respect to the claim for an initial 
schedular disability rating in excess of 
70 percent for the veteran's 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, the RO 
shall issue the veteran a Statement of 
the Case.  The veteran should be given 
notice of, and appropriate opportunity 
to exercise, his appeal rights.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
issue.  The Board notes that RO compliance with this remand 
is not discretionary.  If the RO fails to comply with the 
terms of this remand, and the veteran perfects an appeal, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

While this case is in remand status, the veteran may submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  Post-service, the veteran worked as a mechanic for the United States Air Force.

